Citation Nr: 0527675	
Decision Date: 10/13/05    Archive Date: 10/25/05

DOCKET NO.  04-20 699	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for a service-connected right wrist disability.

2.  Entitlement to an initial compensable rating for a 
service-connected right wrist scar.


REPRESENTATION

Veteran represented by:	Barbara Scott Girard, Attorney 
at Law


ATTORNEY FOR THE BOARD

D. Hachey, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1974 to April 
1977.  This case comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Wichita, Kansas (RO).


FINDINGS OF FACT

1.  The veteran's right wrist disability is manifested by 
mild loss of range of motion, pain, numbness, weakness, and 
fatigability on repeated use.

2.  The veteran's right wrist scar is stable, non-tender, 
non-adherent, and is 4 centimeters long and less than a half-
centimeter wide.


CONCLUSIONS OF LAW

1.  The criteria for an increased disability rating for a 
right wrist disability have not been met.  38 U.S.C.A. 
§§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.71a, 
Diagnostic Code 5215 (2004).

2.  The criteria for a compensable disability rating for a 
right wrist scar have not been met.  38 U.S.C.A. §§ 1155, 
5103A, 5107 (West 2002); 38 C.F.R. § 4.118, Diagnostic Code 
7804 (2001); 38 C.F.R. § 4.118, Diagnostic Codes 7804 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326 (2004).  


First, VA has a duty to provide an appropriate claim form, 
instructions for completing it, and notice of information 
necessary to complete the claim if it is incomplete.  38 
U.S.C.A. § 5102; 38 C.F.R. § 3.159(b)(2).  In this case, 
there is no issue as to providing an appropriate application 
form or completeness of the application.

Second, VA has a duty to notify the veteran of any 
information and evidence needed to substantiate and complete 
a claim, notice of what part of that evidence is to be 
provided by the claimant, and notice of what part VA will 
attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  The VA provided the veteran the required 
notice with respect to his claim for service connection for a 
right wrist disability in a letter dated in October 2002, 
prior to the initial adjudication of the veteran's claim.  
Pelegrini v. Principi, 17 Vet. App. 412 (2004).  Upon the 
grant of service connection, the veteran disagreed with the 
disability evaluation assigned.  However, section 5103(a) 
does not require VA to provide notice of the information and 
evidence necessary to substantiate this "downstream" issue.  
VAOGCPREC 8-03; 69 Fed. Reg. 25180 (2004).  Thus, the duty to 
notify the appellant of necessary evidence and of 
responsibility for obtaining or presenting that evidence has 
been fulfilled.  Quartuccio, 16 Vet. App. at 187.  

Third, VA has a duty to assist claimants to obtain evidence 
needed to substantiate a claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  The RO has obtained the veteran's service 
medical records, VA treatment records, and the report of an 
April 2004 VA examination.  The veteran and his attorney have 
not identified any outstanding evidence which has yet to be 
obtained. 

Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the veteran, the Board finds that error 
to be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  In this 
case, however, as there is no evidence that any failure on 
the part of VA to further comply with the VCAA reasonably 
affects the outcome of this case, the Board finds that any 
such failure is harmless.  See also Mayfield v. Nicholson, 19 
Vet. App. 103 (2005).


Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2004).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 
3.321(a), 4.1 (2004).

In Fenderson v. West, 12 Vet. App. 119 (1999), it was held 
that evidence to be considered in the appeal of an initial 
assignment of a rating disability was not limited to that 
reflecting the then current severity of the disorder.  
Compare Francisco v. Brown, 7 Vet. App. 55, 58 (1994) (where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern).  

1.  Entitlement to an initial rating in excess of 10 percent 
for service-connected right wrist disability.

The veteran's right wrist disability affects his dominant 
hand.  The evidence of record includes VA treatment records 
dated from December 2001 to December 2002, which reference to 
the veteran's complaints of right wrist and hand tingling and 
pain, that the veteran noted intensified with activity.  
Although an electromyogram (EMG) was negative and no 
radiculopathy was present, the veteran's VA neurologist noted 
that the veteran may have mild carpal tunnel syndrome and 
that his symptomatology also suggested mild lateral 
epicondylitis. 

On VA examination in April 2004, the veteran complained of 
intermittent numbness, locking, easy fatigability, and 
weakness of his right wrist.  The veteran reported that his 
wrist numbness occurred approximately five times per week and 
lasted about an hour.  He also reported that wrist weakness 
was constant, and that he wore a brace for stability and 
support.  Wrist locking at least twice a month was also 
noted.  The veteran further reported experiencing flare-ups 
of symptomatology on approximately eight occasions in the 
past four years in which weakness, stiffness, fatigability, 
and occasional heat and redness will occur.  He also noted 
loss of work due to pain during these periods.  The physical 
examination revealed some limited range of motion for the 
wrist, with extension to 42 degrees, flexion to 90 degrees, 
supination to 85 degrees and pronation to 83 degrees.  The 
veteran had no complaints of pain on range of motion 
exercises, but weakness, fatigue, and lack of endurance, with 
repetitive motion was reported.  Accompanying x-rays were 
within normal limits and an EMG revealed no evidence of 
radiculopathy or carpal tunnel syndrome on the right side.  

When an unlisted residual condition is encountered which 
requires an analogous rating, the first two digits of the 
diagnostic code present that part of the rating schedule most 
closely identifying the bodily part or system involved, with 
a "99" assigned as the last two digits representing all 
unlisted conditions.  38 C.F.R. § 4.27 (2004).  In the 
instant case, the veteran's right wrist disorder is evaluated 
under the provisions of 38 C.F.R. § 4.71a, Diagnostic Codes 
5299-5215.  Under the provisions of Diagnostic Code 5215, 
limitation of dorsiflexion less than 15 degrees is assigned a 
10 percent evaluation, and limitation of palmar flexion 
limited in line with forearm is assigned a 10 percent 
evaluation.  The currently assigned 10 percent evaluation is 
the maximum disability rating for assignment for a dominant 
right wrist disability under the provisions of Diagnostic 
Code 5215.  

Consideration has been given to the potential application of 
the various provisions of 38 C.F.R. Parts 3 and 4, whether or 
not they were raised by the veteran.  See Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  Under the provisions of 
38 C.F.R. § 4.71a, Diagnostic Code 5214 (2004), a 50 percent 
evaluation is warranted for unfavorable ankylosis, in any 
degree of palmar flexion, or with ulnar or radial deviation.  
A 40 percent evaluation is for assignment for unfavorable 
ankylosis in any other position, except favorable.  Favorable 
ankylosis in 20º to 30º dorsiflexion warrants a 30 percent 
evaluation.  Extremely unfavorable ankylosis will be rated as 
loss of use of hands under Diagnostic Code 5125.  In the 
instant case, there is no evidence of ankylosis of the right 
wrist.  

The 10 percent level is the maximum disability rating 
available under Diagnostic Code 5215.  If a claimant is 
already receiving the maximum disability rating available 
based on symptomatology that includes limitation of motion, 
it is not necessary to consider whether there is additional 
functional loss under the provisions of 38 C.F.R. §§ 4.40 or 
4.45 (2004).  See Johnston v. Brown, 10 Vet. App. 80, 85 
(1997).  

In Fenderson v. West, 12 Vet. App. 119 (1999), the United 
States Court of Appeals for Veterans Claims (Court) discussed 
the concept of the "staging" of ratings, finding that, in 
cases where an initially assigned disability evaluation has 
been disagreed with, it was possible for a veteran to be 
awarded separate percentage evaluations for separate periods 
based on the facts found during the appeal period.

In this case, the Board finds that at no time since the 
effective date of service connection has the veteran met or 
nearly approximated the criteria for higher than a 10 percent 
rating under the applicable rating criteria.  See 38 C.F.R. 
§ 4.7 (2004).  Specifically, ankylosis has not been 
demonstrated at any time.  As explained above, such is 
required for a rating in excess of 10 percent, and in the 
absence of such symptomatology a disability rating in excess 
of 10 percent is not warranted for any period following the 
effective date of service connection.  Accordingly, the Board 
concludes that staged ratings are not for application in this 
case.

In exceptional cases where schedular evaluations are found to 
be inadequate, the RO may refer a claim to the Chief Benefits 
Director or the Director, Compensation and Pension Service, 
for consideration of "an extra-schedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities."  38 C.F.R. § 3.321(b)(1) (2004).  In Floyd v. 
Brown, 9 Vet. App. 88 (1996), the Court held that the Board 
does not have jurisdiction to assign an extraschedular rating 
under 38 C.F.R. § 3.321(b)(1) in the first instance.  
However, the Board is still obligated to seek out all issues 
that are reasonably raised from a liberal reading of 
documents or testimony of record and to identify all 
potential theories of entitlement to a benefit under the law 
and regulations.  Moreover, the Court did not find the 
Board's denial of an extraschedular rating in the first 
instance prejudicial to the veteran, as the question of an 
extraschedular rating is a component of the veteran's claim 
and the veteran had full opportunity to present the 
increased-rating claim before the RO.  Bagwell v. Brown, 9 
Vet. App. 337, 339 (1996).  

The Board has also reviewed the record under 38 C.F.R. § 
3.321(b).  Based on the evidence of record, to include the 
2004 VA examination, there is no evidence demonstrating that 
the veteran's service-connected right wrist disorder markedly 
interferences with employment.  Further, there is no evidence 
that the veteran has been hospitalized or has required 
frequent treatment due to his right wrist disorder.  The 
veteran has not submitted evidence that his right wrist 
disorder results in disability factors not contemplated in 
the criteria.  Accordingly, the RO's failure to consider or 
to document its consideration of this section was not 
prejudicial to the veteran. 

As such, an initial disability rating in excess of 10 percent 
for the veteran's service-connected right wrist disorder is 
not warranted.  In reaching this decision the Board 
considered the doctrine of reasonable doubt, however, as the 
preponderance of the evidence is against the veteran's claim, 
the doctrine is not for application.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

2.  Entitlement to an initial compensable rating for service-
connected right wrist scar.

The veteran's claim was received by VA in July 2002.  During 
the pendency of the claim, VA issued revised regulations 
amending the portion of the Rating Schedule dealing with 
disorders of the skin, including scars, effective August 30, 
2002.  See 67 Fed. Reg. 49590-49599 (July 31, 2002).  The 
current and former schedular criteria must be considered, 
keeping in mind that the current schedular criteria may not 
be applied to any time period prior to the effective date of 
the regulatory change.  Kuzma v. Principi, 341 F.3d 1327 
(Fed. Cir. 2003).  However, as there is no medical evidence 
during the appeals period prior to August 2002 with regard to 
the right wrist scar, only the new rating criteria can be 
applied.  

The veteran's right wrist scar is currently assigned a 
noncompensable evaluation under the provisions of 38 C.F.R. 
§ 4.118, Diagnostic Code 7805.  See 38 C.F.R. § 4.31 (2004).  
A 10 percent evaluation is for assignment for superficial 
scars that are painful on examination.  In this case, the 
only medical evidence specifically addressing the veteran's 
right wrist scar is the April 2004 VA examination report.  
The examiner observed a scar on the plantar surface of the 
right wrist which was a curved 4 centimeters scar that arched 
from the ulnar fat pad of the palmar surface to the 
radial/medial wrist.  The scar was noted to be less than a 
half-centimeter wide with no adherence to the underlying 
tissue, no induration or inflexibility, and no loss of 
motion.  The scar was non-tender, of normal texture, was not 
unstable, and exhibited only minor color change, and a small 
amount of non-adherent keloid tissue.  Accordingly, as the 
veteran's right wrist scar was nontender, a 10 percent 
evaluation is not for assignment.  

Additionally, as the veteran's right wrist scar is not deep, 
equates to a total area of at most 2 square centimeters, is 
not unstable, and does not result in limitation of motion of 
the affected area, an initial 10 percent evaluation is not 
warranted under the provisions of 38 C.F.R. § 4.118, 
Diagnostic Codes 7801, 7802, 7803, 7805 (2004). 
   
In this case, the Board finds that at no time since the 
effective date of service connection has the veteran met or 
nearly approximated the criteria for a compensable rating 
under either the current or former skin regulations.  See 
38 C.F.R. § 4.7.  The only medical examination of record 
regarding the veteran's service-connected right wrist scar is 
the report of the April 2004 examination.  Because this 
examination is the only post-service medical examination 
regarding the veteran's scar, it would be impossible to 
assign multiple disability ratings for given time periods.  
Accordingly, staged ratings are not for application in this 
case.

The Board has also reviewed the record under 38 C.F.R. § 
3.321(b).  Based on the evidence of record, to include the 
2004 VA examination, there is no evidence demonstrating that 
the veteran's service-connected right wrist scar markedly 
interferences with employment.  Further, there is no evidence 
that the veteran has been hospitalized or has required 
frequent treatment due to his right wrist scar.  The veteran 
has not submitted evidence that his right wrist scar results 
in disability factors not contemplated in the criteria.  
Accordingly, the RO's failure to consider or to document its 
consideration of this section was not prejudicial to the 
veteran. 

For the reasons and bases expressed above, the Board 
concludes that the preponderance of the evidence is against 
the veteran's claim for an initial compensable rating for his 
right wrist scar.  The benefit sought on appeal is 
accordingly denied.


ORDER

An initial evaluation in excess of 10 percent for service-
connected right wrist disability is denied.

An initial compensable disability rating for service-
connected right wrist scar is denied.



	                        
____________________________________________
	JOY A. MCDONALD
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


